ORDER
This is an ineffective assistance of counsel claim brought under Rule 24.035. Dor-selle Roberson pled guilty to rape, Section 566.030, RSMo 2000. Before sentencing, he sought to withdraw his guilty plea, but the judge denied the motion. Roberson received a twenty-five year prison sentence. Roberson filed a Motion to Vacate, Set Aside or Correct the Judgment under Rule 24.035, alleging ineffective assistance of counsel for the reason that plea counsel did not adequately explain the parameters of an “open plea,” that his lawyer did not tell him that he could not withdraw his plea, and that the plea lawyer promised him a ten year sentence if he pled guilty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties have, however, been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).